United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SAFETY
ADMINISTRATION, FEDERAL AIR
MARSHAL SERVICE,
Egg Harbor Township, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)
)

Docket No. 20-0103
Issued: November 16, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On October 16, 2019 appellant filed a timely appeal from an October 2, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate
Boards docketed the appeal as No. 20-0103.
On February 20, 2019 appellant, then a 47-year-old federal air marshal, filed an
occupational disease claim (Form CA-2) alleging that on January 16, 2019 he experienced
shortness of breath and chest pains, due to factors of his federal employment. He noted that he
had been on limited duty since November 2018, following a shoulder repair in August 2018.
Appellant also explained that on February 17, 2019, he was diagnosed with a pulmonary embolism

1

The Board notes that appellant submitted additional evidence with his appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

(PE) in “both the right and left side of his lung” and deep vein thrombosis (DVT) in his left leg.
He stopped work on February 17, 2019.2
Appellant completed an OWCP development questionnaire, explaining that he had
experienced difficulty breathing since October 2018, following his left shoulder surgery on
August 14, 2018. OWCP also received a number of medical reports in support of the claim.
By decision dated April 26, 2019, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish employment factors in the performance of duty, as
alleged. It noted that the diagnosed conditions may be related to his August 14, 2018 left shoulder
surgery, which was performed due to accepted conditions in a previous claim, and the present
claim had not identified new employment factors which caused the new conditions. OWCP
advised appellant that injuries or conditions arising out of, or as a result of medical treatment for
a work injury were deemed to be consequential to that work injury. It further noted that for further
consideration regarding his new medical conditions, he must submit a written request with the
pertinent medical records for review of a consequential injury under the appropriate case number.
On July 8, 2019 appellant requested reconsideration and submitted new medical evidence.
He argued that his left shoulder condition under his previously accepted claim in OWCP File No.
xxxxxx353, required a second surgery on August 14, 2018. Appellant indicated that on
February 16, 2019 he could not breathe and had chest pains due to the PE in his lungs and the DVT
in his left leg. He alleged that Dr. Trevor Feinstein, a Board-certified hematologist, provided an
opinion that his PE and DVT were due to his left shoulder surgery.

2
The present claim was assigned OWCP File No. xxxxxx321. The Board notes that appellant has a number of
prior claims. On May 18, 2004 appellant filed a claim for a May 6, 2004 traumatic injury (Form CA-1) to his right
wrist. On October 4, 2004 OWCP accepted the claim for a right wrist sprain under OWCP File No. xxxxxx445. On
May 18, 2004 appellant filed a claim for a May 13, 2004 traumatic injury to his right knee. OWCP processed the
claim as a short form closure under OWCP File No. xxxxxx446. On March 26, 2008 appellant filed a claim for a
traumatic injury to his right shoulder on even date. OWCP assigned File No. xxxxxx492. It denied the claim on
March 4, 2016, and on January 6, 2017, an OWCP hearing representative affirmed the denial of the claim. In an
August 1, 2017 decision, the Board affirmed the January 6, 2017 decision. Docket No. 17-0722 (issued
August 1, 2017). On January 8, 2009 appellant filed a claim for a January 7, 2009 traumatic injury to his right wrist.
On January 26, 2009 OWCP accepted the claim for right wrist sprain under OWCP File No. xxxxxx891. On
January 16, 2009 appellant filed a claim for a January 7, 2009 traumatic injury to his right knee. OWCP accepted the
claim for right knee sprain/strain and right patellar tendinitis under OWCP File No. xxxxxx108. On May 4, 2015
appellant filed a claim for an occupational disease for noise-induced right ear hearing loss. OWCP assigned File No.
xxxxxx586. On July 30, 2015 it denied the claim. In a December 23, 2015 decision, the Board affirmed the denial.
Docket No. 15-1816 (issued December 23, 2015). On May 3, 2016 OWCP denied modification of its prior decision.
On November 17, 2016 appellant filed a claim for a traumatic injury on even date to his left shoulder. OWCP assigned
File No. xxxxxx353. On February 14, 2017 OWCP accepted the claim for sprain of the left rotator cuff. Appellant
initially underwent an authorized left shoulder rotator cuff repair on June 5, 2017. He underwent an authorized left
shoulder rotator cuff debridement and decompression on August 14, 2018. On March 7, 2018 appellant filed a claim
for May 9, 2017 a traumatic injury to his right shoulder. He alleged that he had injured his left shoulder on
“November 16, 2017” and following left shoulder surgery, he increasingly used his right arm and developed right
shoulder symptoms. OWCP assigned File No. xxxxxx992. On June 25, 2018 it accepted the claim for bicipital
tendinitis, right shoulder. OWCP authorized a right shoulder arthroscopic procedure on July 26, 2018, however the
record does not reflect that the authorized procedure to the right shoulder was performed. Appellant’s claims have
not been administratively combined.

2

By decision dated October 2, 2019, OWCP denied modification of its prior decision. It
again explained that no new employment factors were identified that caused appellant’s condition,
that he appeared to have a consequential injury relating to a prior claim, and that the consequential
injury claim should be filed under the appropriate file number.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.3 For
example, if a new injury is reported for an employee who previously filed an injury claim for a
similar condition or the same part of the body, doubling is required.4 In the instant case, appellant
had a prior occupational disease claim for his left shoulder in OWCP File No. xxxxxx353. He
then filed the present occupational disease claim for conditions arising from the surgery for
treatment of his accepted left shoulder conditions.
For a full and fair adjudication, the Board finds that the new claim should be
administratively combined with the previously accepted claim, pursuant to OWCP procedures.
Therefore, the case must be remanded to OWCP to administratively combine the case records for
OWCP File No. xxxxxx353 and File No. xxxxxx321. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision on the merits of
appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; see P.B., Docket No. 19-1532 (issued April 30, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

3

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2019 merit decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 16, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

